               IN TH E UNITED STA TES D ISTR ICT COU RT                    5/9/19
              FO R T H E W E STE R N D ISTR IC T O F V IR G IM A
                          ABINGD O N DIW SIO N

JO H N N Y R AY B LEW N S,
      Plaintiff,                          CivilAction N o.1:16cv00025


M.




NA N C Y A .BE R R Y H R L ,
A cting Com m issionerof                  By:JA> s P.Jor s
SocialSecurity,                           U NITED STATESD ISTRICT JUDGE
     D efendant.


      ltappearing thatno objectionshavè been timely fled to the Reportfiled
A pril23,2019, setting forth the findings and recom m endations of the m agistrate
judge,itisADJUDGED AND ORDERED asfollows:
         The R eport and its findings and recom m endations are w holly
         A C C EPTE D and A PPR O W D ;and
      2. Attorney's fees are aw arded to the plaintiff under the provisions of 42
         U.S.C.A.5406(b)intheamountof$4,575.00.

      EN TER :             F          2019 .


                                                                               '
                                                                      .


                                                  U nit Stgtes D i ictJudge
